Title: To Thomas Jefferson from George Jefferson, 8 December 1801
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th. Decr. 1801
          
          Our friend in Petersburg has at length made a purchase of 14 Hhds Tobo. weighing 15,308 @ 28/. = £214.6.3. he has omitted to charge commission, which we calculate in paying him. he assigns as the reason for his not having sooner made the purchase, that he could not get it for less than 30/. and was satisfied that it would soon be lower. I suspect the fact is he did not like to acknowledge his error in not having made the purchase immediately on his receiving the order; when such a parcel might have been bought even lower than 28/.
          I am Dear Sir Your Very humbl. servt.
          
            Geo. Jefferson
          
        